Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response filed 10 August 2022 has been received and entered.  Claims 27-31, 33, 36-41 and 46 are currently pending and under consideration in the instant office action.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 10 August 2022 have been fully considered but are not deemed to be persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-31, 33 and 36-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of improving survival in a subject with sepsis, a method of reducing kidney injury following ischemia/reperfusion injury and improving kidney and/or liver function in a subject with sepsis by administering an antibody that binds to the N-terminus of adrenomedullin does not provide enablement for a method for modulating the ADM activity of a patient that “suffers from a chronic and/or acute disease or condition and has organ dysfunction or organ failure” and “wherein the disease or condition is selected from severe infection, Systemic inflammatory Response-Syndrome (SIRS), sepsis, diabetes, cancer, vascular disease, shock, organ dysfunction, burning, surgery, trauma, poisoning or chemotherapy”, “wherein the organ is selected from the heart, kidney, liver, lungs, pancreas, small intestines or spleen” and “wherein the method is for treatment of the organ dysfunction or organ failure in the patient” as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The instant claims are directed to a method for modulating the ADM activity of a patient that “suffers from a chronic and/or acute disease or condition and has organ dysfunction or organ failure” and “wherein the disease or condition is selected from severe infection, Systemic inflammatory Response-Syndrome (SIRS), sepsis, diabetes, cancer, vascular disease, shock, organ dysfunction, burning, surgery, trauma, poisoning or chemotherapy”, “wherein the organ is selected from the heart, kidney, liver, lungs, pancreas, small intestines or spleen” and “wherein the method is for treatment of the organ dysfunction or organ failure in the patient”.  The antibodies in the claimed method bind to adrenomedullin, are non-neutralizing and inhibit its activity in the body (see Table 3, page 90 of the specification).  Adrenomedullin (ADM) is a protein that acts as a vasodilator and ADM levels are upregulated in vascular tissue in response to factors including inflammatory cytokines and hypoxia.  Administration of antibodies which bind to ADM inhibit the activity of ADM and inhibit the vasodilation caused by ADM.  There is no evidence or line of reasoning to suggest that ADM is involved in all chronic and/or acute diseases or conditions listed in the claim or that ADM is involved in any and all organ dysfunction or organ failure listed in the claim which may occur in subjects with any of the recited conditions.  
The specification teaches generation of antibodies to different regions of the adrenomedullin protein (see Example 1 beginning at page 79 of the specification).  Binding affinities were determined, antibody fragments were generated and antibody fragment humanization was performed.  Example 2 of the specification tested ADM antibodies on ADM bioactivity (see page 89 of the specification).  Table 3 demonstrates that all of the antibodies inhibited ADM bioactivity, although antibodies binding to the N-terminus of ADM had reduced inhibitory activity.  Example 4 of the specification (beginning on page 92) evaluated the effect of ADM antibodies on sepsis mortality in a CLP mouse model (cecal ligation and puncture).  Administration of NT-M antibody (mouse antibody directed to the N-terminus of ADM) resulted in a 70% survival rate after 4 days as well as protective effects on the kidney (based on BUN test).  Example 5 of the specification (beginning at page 95) evaluated the effects of anti-ADM antibody in CLP animals in addition to antibiotic treatment and circulation stabilization via catecholamines as well as regulation of fluid balance.  Administration of the NT-M antibody provided “considerable stabilization of the circulation” in the mouse sepsis model.  In the same experiment, kidney function was evalulated by measuring creatinine concentrations and clearance and it was concluded that the NT-M antibody led to an improvement of kidney function.  In the same animals, a measure of liver inflammation was also evaluated (NF-ĸB activation) and liver inflammation was reduced in the mouse sepsis model by administration of the NT-M antibody.
Example 8 (beginning at page 104 of the specification) evaluated the effects of antibody NT-M on kidney function in the mouse CLP model (sepsis model).  Table 10 demonstrates that the antibody NT-M improved kidney function in the septic mice.  Example 9 (at page 106) states that NT-M caused a reduction in keratinocyte-derived chemokine concentrations in the liver.  Example 10 (beginning on page 107 of the specification) evaluated the effect of antibody NT-M on serval cytokines and chemokinesin in the circulation in the mouse CLP model (sepsis model).  Antibody administration resulted in a reduction of plasma concentrations of several cytokines in the mouse sepsis model.
Example 11 (beginning at page 108 of the specification) utilizes an acute kidney injury model in rats in which the kidney injury is induced by ischemia/reperfusion.  The renal arteries were occluded for 45 min by application of vascular clamps and then the kidneys were reperfused by the removal of the clamps.  NT-M antibody was injected 5 min. before reperfusion and then daily injected on days 1 and 2.  The treatment with NT-M antibody improved several measures of kidney function (see page 110).
Therefore, the specification exemplifies several activities of N-terminal ADM antibodies in a mouse model of sepsis and a rat model of ischemia/reperfusion injury and improvement in survival for sepsis and improvement in kidney and liver function with regard to sepsis and kidney function in regards to ischemia/reperfusion injury.  However, the specification fails to relate how these biological effects observed in a sepsis model and ischemia/reperfusion model extrapolate to a method “for treatment of the organ dysfunction or organ failure” in a patient that “suffers from a chronic and/or acute disease or condition and has organ dysfunction or organ failure” and “wherein the disease or condition is selected from severe infection, Systemic inflammatory Response-Syndrome (SIRS), sepsis, diabetes, cancer, vascular disease, shock, organ dysfunction, burning, surgery, trauma, poisoning or chemotherapy” and “wherein the organ is selected from the heart, kidney, liver, lungs, pancreas, small intestines or spleen” as broadly claimed.  The specification provides no nexus between adrenomedullin and administration of an antibody that binds to the N-terminus of adrenomedullin and treatment of organ dysfunction or failure outside of the confines of a condition such as sepsis or ischemia/reperfusion injury.  The specification provides no disclosure regarding the effects of administering the antibody of the claims to organs such as the heart, lungs, pancreas, small intestines or spleen and the skilled artisan would not be apprised of what kind of effects, if any, could be achieved by the administration.  Organ dysfunction is a very broad term in that it would necessarily encompass any kind of dysfunction which may or may not be related to cardiovascular collapse which occurs during sepsis.  Cardiac arrhythmia can be considered organ dysfunction, but there is absolutely no nexus provided between administration of the antibody of the claims and treatment of such.  Dysfunction of the small intestine includes conditions such as Crohn’s disease, celiac disease and irritable bowel syndrome which would be encompassed by the claims.  However, the specification fails to provide any nexus to administration of the antibody of the claims for the treatment of dysfunction of the small intestine and the skilled artisan would not have a reasonable expectation of success in treating such conditions by the method of the claims.
The art of record (see Hinson et al.  Endocrine Rev.  21:  138-167, 2000) teaches that adrenomedullin has been measured in a wide range of disease states:  cardiovascular disorders, respiratory disorders, endocrine disorders, hepatic cirrhosis, lung and GI cancers and ACTH-secreting adenoma, Raynaud’s disease, sepsis and Wegener’s granulomatosis (Table 4).  However, this is no evidence presented in the art that these increases indicate a causal relationship to disease incidence.  The reference teaches that “Plasma adrenomedullin is increased in a variety of pathological conditions, usually, it appears, as a compensatory response to cardiovascular changes.  The one situation where plasma adrenomedullin concentrations may reach those levels required for receptor activation is in septic shock, where adrenomedullin may cause cardiovascular change” (page 157, 2nd column, section V).  Thus, the guidance in the art provides support for the utilization of the instantly claimed method in the treatment of sepsis and septic shock, but does not provide guidance to enable one of skill in the art to practice the method as currently claimed for treatment of organ dysfunction or organ failure in a subject having a chronic or acute disease/disorder as broadly claimed.  The specification fails to provide a nexus between adrenomedullin and organ dysfunction or organ failure in a subject having a chronic or acute disease/disorder such that one of ordinary skill in the art would reasonably conclude that administration of antibodies to ADM which bind the N-terminal region of ADM in said subject would result in treatment of organ dysfunction or organ failure in those subjects.
Another example regarding the breadth of organ dysfunction as encompassed by the claims would be the inability of the pancreas to secrete adequate levels of insulin in a subject with diabetes.  The instant claims encompass treatment of organ dysfunction of the pancreas in a subject with diabetes by administration of an ADM antibody which binds to the N-terminal portion of ADM.  However, there is no evidence of record that would suggest that administration of the antibody of the claims would treat pancreatic dysfunction in a subject with diabetes or that one could extrapolate from the examples of the specification to such. 
Therefore, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to practice the instantly claimed methods for the treatment of organ dysfunction/failure in a patient with the recited chronic/acute disease/disorders.
Due to the large quantity of experimentation necessary to determine what patients with chronic/acute disease/disorder and organ dysfunction/organ failure would be amendable to treatment with an ADM antibody, the lack of direction/guidance presented in the specification regarding the same, the absence of sufficient working examples directed to the same, the complex nature of the invention, the state of the prior art establishing that increases in plasma adrenomedullin in a variety of pathological conditions is probably a result of compensatory responses to cardiovascular changes and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  Therefore, the claims are not enabled for the reasons provided above.

Response to Arguments
	Applicant argues at page 2 of the response that the antibodies which bind the N-terminus of ADM of the instant claims do not inhibit ADM bioactivity, but rather that the antibodies “modulate ADM bioactivity”.  Applicant’s argument has been fully considered, but is not found persuasive.  The antibodies of the instant claims do inhibit ADM activity as exemplified by the data in Table 3.  They do not neutralize the activity of ADM but they inhibit the activation by 28-45%.
 	
    PNG
    media_image1.png
    333
    646
    media_image1.png
    Greyscale

However, because the antibodies are not neutralizing, the statement for the scope of enablement has been adjusted to more clearly reflect what the examiner considers as enabled and to more clearly indicate the scope of the invention which is not enabled by the disclosure.
	Applicant continues on page 2 with an explanation of how the claimed antibodies work when administered in the sepsis model in the instant application.  It is noted that the mechanism by which the antibodies work was not disclosed in the instant application and was later elucidated as the EP 3687567 document cited as support was filed in 2017 while the instant application has a priority date of 16 November 2011.  Therefore, before the effective filing date of the claimed invention, the mechanism of action of the ADM antibodies of the instant claims was not disclosed or elucidated.
	Applicant argues at page 3 of the response that the burden of proof of non-enablement rests with the PTO to show the method would not work for the claimed scope, cites In re Marzocchi and asserts that enablement of the claims must be assumed to be present unless there is a reason to doubt the objective truth of the statements contained therein.  
	Applicant’s argument regarding whether or not the antibodies of the instant claims modulate ADM activity is noted and has been found to be persuasive.  However, such an argument is not persuasive with regards to whether or not the full scope of the claimed invention is enabled for the reasons provided above.  Applicant asserts at page 4 of the response that the teachings of Kita et al. support the enablement of the claims.  Applicant’s arguments have been fully considered, but are not found persuasive.  Kita et al. teaches that adrenomedullin is a vasodilative peptide and has the function of maintaining vascular tone and endothelial barrier function.  While Kita et al. (2021) disclose that ADM may have broad reaching applications in a number of disease conditions, Kita et al. also clearly teach the complexity of ADM and that not only dosing concerns and altered biological activity is necessary for ADM to be useful as a therapeutic.  None of this information was available before the effective filing date of the claimed invention and Kita et al. make clear from the background information of unsuccessful attempts to use ADM previously that such methods were not enabled before the effective filing date of the claimed invention.  In conclusion, Kita et al. states “unfortunately, the current applications of AM are limited” which also underscores the fact that the understanding of adrenomedullin in disease are not well understood even 10 years after the effective filing date of the instant application.
	Applicant asserts at pages 4-5 that additional references of Fischer et al. (2020) and Schoner et al. (2017) support enablement of the instant claims.  However, the references which Applicant is referring to do not appear to have been submitted with the response and therefore, a meaningful interpretation of the entirety of the references cannot be made, especially because the full citations are not provided.  While the paragraph which was provided in response suggest that patients suffering from precapillary pulmonary hypertension may benefit from ADM, this patient population is not necessarily represented by the instant claims as administration of the antibodies of the instant application do not equate to administration of ADM.  In attempting to find the Fischer et al. (2020) reference, another Fischer et al. (2020) reference was found which related to adrenomedullin.  Fischer et al. (Peptides 131:  170347, 2020) which details possible benefits from ADM but also challenges and struggles for administration of ADM for treatment of various conditions.  Fischer et al. teaches at page 7 (column 2, final paragraph) that ADM plays a role in the survival and progression of tumors, which would run counter to the instant claims which including treating cancer by modulating ADM.  Fischer et al. also describe the mechanism of the antibody of the instant claims – namely that the antibody binding to ADM in the plasma increases its plasma concentration which decreases its intistitial concentration (see page 8, column 1, paragraph 2).  There is no evidence of record to suggest that this mechanism would translate to other conditions in which ADM plays a role because there is no teaching this movement of ADM from one vascular compartment to another is important in the disease process.  Fischer et al. conclude that “therapeutic application of ADM still requires a profound optimization of its pharmacological properties” and that “these approaches are promising and represent possible starting points for the design of novel ADM-derived therapeutics”.  Profound optimization being required in order to use a particular therapy would require more than mere routine experimentation to practice and an approach that represents a possible starting point would also clearly require more than routine experimentation.  Again, it is noted that the Fischer reference is 9 years post-filing.
	With regard to the Schoner et al. section provided, this reference could not be found (and the complete citation has been omitted from the response).  It is clear that the selection references administration of ADM, but as pointed out above, administration of ADM is not equivalent or necessarily predictive of administration of the antibody of the instant claims.
	Applicant at page 6 of the response references the Examples in the specification for support for the claimed invention.  However, as pointed out in the grounds of rejection, these examples are noted and they are also limited to the experimental condition of sepsis and ischemia/reperfusion injury and not commensurate in scope with any organ dysfunction which is related to the list of diseases/conditions in the instant claims.  Applicant points to Example 5 and concludes that N-terminal anti-ADM antibody stabilizes the circulation and regulates fluid balance and that both are essential in diseases where the patient is in need of support of endothelial function.  Applicant’s argument has been fully considered, but is not found persuasive.  The claims are broader than the enabling disclosure in that the various diseases/conditions which may result in organ dysfunction are not necessarily conditions which would require stabilization of the circulation and regulation of fluid balance.  The claims encompass a patient having diabetes with pancreatic dysfunction (inability to secrete adequate amounts of insulin) yet the prior art teaches that ADM is up-regulated in patients with pancreatic cancer and causes insulin resistance in beta cells and mice (see Aggarwal et al., Gastroenterology  143:  1510-1517, 2012).  This reference speaks to not only cancer (encompassed by the claims) but also organ dysfunction of the pancreas.  None of the examples in the instant specification provide a nexus to organ dysfunction or to any other organs other than the liver and kidney.  One of ordinary skill in the art cannot extrapolate from the data in the instant specification to other organ systems because the examples in the specification are specifically directed to a sepsis model which does not relate to the broad genus of organ dysfunction as currently claimed.
	Kumar (Indian J. Crit. Care Med. 24(12):  1151-1153, 2020) is evidence that the role of adrenomedullin in sepsis is still controversial and there is no clear teaching that modulation of ADM is necessarily beneficial in this disease.  At page 1152, column 2, Kumar states:
Animal experiments or human in vitro studies need not reflect the clinical effects of ADM in humans, and consistency and reproducibility of results are a must before scientific acceptance.  Adrenomedullin is a vasodilatory stress response hormone and high ADM levels could be having the potential for harming the patients by aggravating septic shock via vasodilation.  Adrenomedullin could also be exerting opposing actions in the same sepsis patient with the net clinical impact trending toward the predominant mode of action at a particular concentration.  Thus, ADM could promote endothelial barrier stabilization as shown in certain studies (thus having a protective effect in septic shock), as well as profound vasodilation, thereby worsening septic shock and increasing mortality.  The net clinical effects hence depend on the concentration, timing, and duration of action of ADM, and its complex interactions with other cytokines released in the sepsis cascade.  Being a multifunctional hormone, its action in other tissues could also affect the net clinical effects of septic shock.  Finally, serum ADM levels and its net clinical effects may also depend upon the genotypic-phenotypic expression of the complex sepsis cascade in an individual patient.
Kumar conclude by stating that ADM appears to be a friend as well as a potential enemy.  Therefore, the art is not in agreement that ADM modulation is necessarily beneficial and it would require undue experimentation in order to determine which other instances and in what other diseases/disorders the antibody of the claimed invention could be used in order to treat organ dysfunction or organ failure, absent evidence to the contrary.
	Applicant argues at page 6 of the response that the claims are not directed to treating all organ dysfunction or failure in any organ and that the claim requires that the patients treated were limited to those with a chronic and/or acute disease or condition and also having organ dysfunction or organ failure.  Applicant’s argument has been fully considered but is not persuasive.  The distinction that Applicant is trying to make is unclear.  Organ dysfunction or failure is necessarily due to a disease/condition and diseases/conditions are either acute or chronic.  While the claims have been limited to particular organs, the examples in the specification are limited to liver and kidney and limited to the experimental model of sepsis and ischemia/reperfusion injury.  The experimental models of organ failure in sepsis and ischemia/reperfusion injury are not predictive of other organ dysfunction due to a disease/condition especially in light of the mechanism of action of the antibody used in the claimed method.  While adrenomedullin may be elevated in a number of different conditions, there is insufficient evidence to suggest that administration of an N-terminal anti-ADM antibody which stabilizes the circulation in the experimental situation of sepsis would result in the treatment of organ dysfunction in a patient as a result of surgery.  For example, following surgery, some patients may experience abnormal small intestine motility but there is no reason expectation that administration of an N-terminal anti-ADM antibody would have any beneficial effect on this condition or treat this organ dysfunction.  One cannot extrapolate from the examples in the specification to other organ dysfunction because the biological effects which are achieved by the administration of the N-terminal anti-ADM antibodies are related to stabilization of the vasculature, which is not a symptom in the vast number of conditions that would be encompassed by the claims.  It would require undue experimentation to determine which of the conditions may or may not be amendable to the claimed method and as pointed out by Kumar, it is still uncertain if adrenomedullin is beneficial or detrimental to treatment.
	Applicant asserts at page 6 of the response that treatment restores organ sufficiency rather than treating an underlying condition causing the insufficiency.  However, the instant specification fails to provide a reasonable expectation that administration of an N-terminal antibody to ADM would have the effect of restoring organ sufficiency in the heart, lungs, pancreas, small intestines or spleen because the results which were presented for the experimental model of sepsis and ischemia/reperfusion are not commensurate in scope with treatment of other conditions/organs.
	At page 7 of the response, Applicant asserts that the “method includes administering antibodies for inhibition of the ADM to reduce this undesired effect of elevated ADM on the patients’ organs”.  Applicant’s argument has been fully considered, but is not found persuasive.  Applicant has made clear that administration of the N-terminal antibody to ADM increases adrenomedullin in the plasma, therefore, it is unclear how Applicant is now arguing that the method inhibits ADM.
	At page 7 of the response, Applicant refers to the Laterre et al. Powerpoint and Schurholz et al. PowerPoint as well as Blet, Given and Thiele publications.  
As stated previously, Blet et al. is directed to treatment in septic rats.  Geven et al. utilizes rodent models of sepsis.  The Laterre paper is a phase II clinical trial for sepsis.  Schurholz is directed to sepsis and septic shock (based on the limited amount of text in English).  Thiele et al. use a porcine two hit model of hemorrhagic and septic shock.  Therefore, not a single reference is directed to “the general ability of the method to treat organ dysfunction or failure” outside the context of sepsis or septic shock.  Therefore, the claims are broader than the enabling disclosure for the reasons provide above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-31, 33, 36-41 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Pat. 9,304,127. ‘127 is directed to pharmaceutical compositions of anti-ADM antibodies consistent with those antibodies in the instant claims.  ‘127 also claims a method for modulating the activity of adrenomedullin in a subject in need thereof by administering said compositions or antibodies (claim 16) wherein the subject is suffering from systemic inflammatory response syndrome, sepsis or shock (claim 17).  Systemic inflammatory response syndrome is an acute condition which presents with at least two symptoms from fever or hypothermia, tachycardia, tachypnea and change in blood leucocyte count.  Therefore, patients with SIRS would also have an organ dysfunction (heart or lung or immune system).  Sepsis is an acute condition which presents with fever, difficulty breathing, low blood pressure, fast heart rate and mental confusion therefore patients with sepsis also experience organ dysfunction (heart and brain).  Shock is an acute condition and presents with low urine output or dark urine as well as rapid heartbeat or heartbeat irregularities therefore patients with shock also have organ dysfunction (kidney and heart).  Therefore, although the claims at issue are not identical, they are not patentably distinct from each other because they encompass common, overlapping subject matter and the practice of the method of ‘127 would anticipate the instant claims.

Claims 27-31, 33, 36-41 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Pat. 9,402,900.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would be anticipated by the claims of ‘900.  ‘900 is directed to a method of modulating the activity of adrenomedullin in a subject in need of stabilization of the systemic circulation.  Claim 15 specifically identifies the subject as suffering from systemic inflammatory response syndrome, sepsis, shock or organ dysfunction.  Systemic inflammatory response syndrome is an acute condition which presents with at least two symptoms from fever or hypothermia, tachycardia, tachypnea and change in blood leucocyte count.  Therefore, patients with SIRS would also have an organ dysfunction (heart or lung or immune system).  Sepsis is an acute condition which presents with fever, difficulty breathing, low blood pressure, fast heart rate and mental confusion therefore patients with sepsis also experience organ dysfunction (heart and brain).  Shock is an acute condition and presents with low urine output or dark urine as well as rapid heartbeat or heartbeat irregularities therefore patients with shock also have organ dysfunction (kidney and heart).  With regard to organ dysfunction, subjects with organ dysfunction would necessarily have an underlying acute or chronic condition that results in the organ dysfunction.  Therefore, the methods of the ‘900 anticipate the instant claims.  

Claims 27-31, 33, 36-41 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Pat. No. 9,140,696. The claims of ‘696 are limited to therapy of systemic inflammatory response syndrome, sepsis or shock, however, the methods utilize the same antibodies of the instant claims and the instant claims clearly encompass the patient populations recited in ‘696 (see claim 45).  Systemic inflammatory response syndrome is an acute condition which presents with at least two symptoms from fever or hypothermia, tachycardia, tachypnea and change in blood leucocyte count.  Therefore, patients with SIRS would also have an organ dysfunction (heart or lung or immune system).  Sepsis is an acute condition which presents with fever, difficulty breathing, low blood pressure, fast heart rate and mental confusion therefore patients with sepsis also experience organ dysfunction (heart and brain).  Shock is an acute condition and presents with low urine output or dark urine as well as rapid heartbeat or heartbeat irregularities therefore patients with shock also have organ dysfunction (kidney and heart).  Therefore, the instant claims would be anticipated by the claims of ‘696.


Claims 27-31, 33, 36-41 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Pat. No. 10,227,405. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to methods which utilize the antibodies recited in ‘405 and encompass common patient populations as subjects in need of regulation of fluid balance are encompassed by the generic recitation of “patient” in the instant claims.  Claim 8 of ‘405 specifically recites that the subject is suffering from kidney dysfunction.  Therefore, the claims of the instant application encompass common subject matter with '405 and ‘405 would anticipate the instant claims. 

Claims 27-31, 33, 36-41 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Pat. No. 10,221,238.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to methods which utilize the antibodies recited in ‘238 and encompass common patient populations as subjects in need of therapeutic intervention for organ dysfunction or organ failure are encompassed by the generic recitation of “patient” in the instant claims.  Furthermore, claim 42 recites that the method is for prevention and reduction of organ dysfunction or organ failure in the patient.  Therefore, the claims of the instant application encompass common subject matter with '238 and would anticipate the instant claims. 

Response to Arguments
Applicant argues at page 10 of the response that they maintain their previous arguments but “if allowable subject matter is otherwise indicated, applicants will consider filing a terminal disclaimer”.   Applicant’s arguments (or lack thereof) have been fully considered, but are not found persuasive.  An obviousness-type double patenting rejection is a rejection and allowable material will not be indicated as long as a rejection is maintained in the application.  The rejection is maintained for the reasons of record.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647